 


110 HR 426 IH: Medicaid Obesity Treatment Act of 2007
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 426 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Towns introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to require States that provide Medicaid prescription drug coverage to cover drugs medically necessary to treat obesity. 
 
 
1.Short titleThis Act may be cited as the Medicaid Obesity Treatment Act of 2007.
2.FindingsCongress finds the following:
(1)The National Center for Health Statistics reports that 60 percent of Americans more than 20 years of age are overweight or clinically obese.
(2)Weight-related conditions are the second leading cause of death in the United States, resulting in about 300,000 preventable deaths each year.
(3)According to the Surgeon General, the prevalence of overweight and obesity has almost doubled among America’s children and adolescents since 1980, and it is estimated that one out of five children is obese.
(4)The epidemic growth in obesity acquired during childhood or adolescence is particularly threatening to the national health because it often persists into adulthood and increases the risk for some chronic diseases later in life.
(5)The prevalence of obesity in America is at an all time high, affecting every State, both men and women, all ages, races, and education levels.
(6)Disparities in health status indicators and risk factors for diet-related disease are evident in many segments of the population based on gender, age, race and ethnicity, and income.
(7)Overweight and obesity are observed in all population groups, but obesity is particularly common among Hispanic, African American, Native American, and Pacific Islander women.
(8)Overweight and obesity are public health problems because they substantially increase the risk of illnesses, including breast cancer, colon cancer, ovarian cancer, prostate cancer, cardiovascular disease, high blood pressure, high cholesterol, type 2 diabetes, heart disease, stroke, gallbladder disease, arthritis, sleep disturbances, and respiratory problems.
(9)Overweight and obesity are associated with higher mortality rates.
(10)The total cost, both in terms of health care and lost productivity, of obesity alone was estimated as $99 billion in 1995.
(11)Individuals who are overweight commonly experience psychological stress, reduced income, and discrimination.
(12)Requiring States to cover proven obesity medication may actually reduce Medicaid expenditures as a result of decreases in the costs associated with treating obesity-related comorbidities.
3.Requiring Medicaid drug coverage to include coverage of medically necessary obesity drugs
(a)In GeneralSection 1927(d)(2)(A) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(A)) is amended by inserting after weight loss the following: unless prescribed for treatment of obesity as indicated in a compendium of drug use data described in subsection (g)(1)(B)(i).
(b)Effective DateThe amendment made by subsection (a) applies to drugs dispensed on or after the first date of the second calendar quarter that begins after the date of the enactment of this Act. 
 
